Case 4:18-cv-00442-ALM-CMC Document 101 Filed 02/21/20 Page 1 of 1 PageID #: 5354



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

      ED BUTOWSKY,                                   §
                                                     §
             Plaintiff,                              §    CIVIL ACTION NO. 4:18-cv-442
                                                     §
      V.                                             §    Judge Mazzant/Magistrate Judge Craven
                                                     §
      DAVID FOLKENFLIK, ET AL.,                      §
                                                     §
             Defendants.                             §
  .

                 ORDER GRANTING DEFENDANTS’ MOTION TO FILE RULE 11
                               MOTION UNDER SEAL


             On this day, the Court considered the Defendants’ Motion to File Rule 11 Motion Under

      Seal (Dkt. #95) filed by Defendants David Folkenflik, National Public Radio, Inc., Edith

      Chapin, Leslie Cook, and Pallavi Gogoi in the above-captioned cause. After due consideration,

      the Court finds that good cause exists to grant Defendants’ Motion. Accordingly, it is hereby:

             ORDERED that the Motion is GRANTED.

             SIGNED this 21st day of February, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




      ORDER GRANTING DEFENDANTS’ MOTION TO FILE RULE 11 MOTION UNDER SEAL                         PAGE 1
